ACCEPTED
                                                                                          03-15-00241-CR
                                                                                                  6899671
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    9/14/2015 12:00:00 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                N0. 03-15-00241-CR

MICHAEL JOHN JAMES                     §      IN THE COURT OF APPEALS
                                                                FILED IN
                                                             3rd COURT OF APPEALS
    Appellant                                                     AUSTIN, TEXAS
                                                             9/14/2015 12:00:00 AM
VS.                                    §      THIRD   JUDICIAL DISTRICT
                                                                 JEFFREY D. KYLE
                                                                      Clerk

THE STATE OF TEXAS                     §      STATE OF TEXAS
     Appellee

      MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, MICHAEL JOHN JAMES, Appellant, by and through his

counsel of record, Leonard Martinez, and files this his motion for an extension for

30 days in which to file the Appellant’s Brief. In support of this motion,

Appellant would show the Court the following:

                                       I.

      Appellant’s brief was due on 8-24-15 and is overdue. Counsel’s failure to

file Appellant’s Brief is due to mitigating circumstances.

                                       II.

      Counsel continues to maintain a difficult case docket and also continues to

have challenging health issues. Counsel underwent lower back surgery for

debilitating pain on 7-22-15 and is recovering. There were complications and I

felt as if those would resolve quickly, they did not. I have continued to work on

completing the brief and have it almost done, but due to the fact specific basis for
the claim being raised, counsel is being cautious and reexamining the issue to

make sure he is not compromising a future post conviction claim.

      Counsel should be able to complete the brief within 10 days and requests

until 9-21-15 to submit the brief.

      WHEREFORE, Appellant prays that the Court grant this motion and extend

the deadline for filing the Appellant’s Brief to 9-21-15.

                                              Respectfully submitted,

                                              /s/Leonard Martinez
                                              Leonard Martinez
                                              812 San Antonio, Suite 104
                                              Austin, Texas 78701
                                              (512) 472-0958
                                              (512) 472-3053 Fax
                                              Bar No. 13142750

                                              ATTORNEY FOR APPELLANT


                                 Certificate of Service

      I certify that a true and correct copy of the foregoing document was sent to
the Travis County District Attorney this 13th Day of September, 2015.

                                              _/s/Leonard Martinez
                                              Leonard Martinez